


Exhibit 10.1


Summary of the Brocade Communications Systems, Inc.
2009 Employee Stock Purchase Plan (the “Purchase Plan”)
(As amended and restated on April 7, 2016)


The following is a summary of the principal features of the Purchase Plan and
its operation. The summary is qualified in its entirety by reference to the
Purchase Plan itself set forth in Appendix A.
General
The Purchase Plan was originally approved by our shareholders at our annual
meeting on April 15, 2009. Prior to the Purchase Plan Amendment, the Purchase
Plan was amended on March 9, 2011, April 12, 2012 and January 26, 2016. The
purpose of the Purchase Plan is to provide eligible employees with an
opportunity to purchase shares of Common Stock through payroll deductions, to
enhance the employees’ sense of participation in the Company, and to provide an
incentive for employee retention. Unless otherwise amended, the Purchase Plan
will remain in effect until April 15, 2019, which represents a term of 10 years
from the date of its initial adoption.
Number of Shares of Common Stock Available Under the Purchase Plan
Initially, our shareholders approved a total of 35,000,000 shares of Common
Stock to be reserved for issuance under the Purchase Plan. In 2012, shareholders
approved an increase of 30,000,000 in the number of shares reserved for issuance
under the Purchase Plan for an aggregate reserve of 65,000,000 shares. We are
now requesting shareholders approve an increase of 20,000,000 in the number of
shares reserved for issuance under the Purchase Plan.
Administration of the Purchase Plan
The Purchase Plan is administered by the Board or the Compensation Committee of
the Board (in either case, the “Administrator”). All questions of interpretation
or application of the Purchase Plan are determined by the Administrator.
Eligibility
Each of the Company’s (or the Company’s participating subsidiaries’) employees
whose employment with the Company commences prior to the applicable offering
period and who works at least twenty hours per week and more than five months in
a calendar year is eligible to participate in the Purchase Plan. Certain
participation limitations exist to prevent employees from owning 5% or more of
the Company’s stock or purchasing more than $25,000 worth of stock each calendar
year. As of January 1, 2016, approximately 4,500 employees were eligible to
participate in the Purchase Plan.
Offering Period
Each offering period under the Purchase Plan has a duration of up to
approximately 24 months and contains purchase periods of six months during which
shares of Common Stock may be purchased on behalf of the participant in
accordance with the terms of the Purchase Plan.
Eligible employees may participate in the Purchase Plan by authorizing payroll
deductions pursuant to the Purchase Plan. Such payroll deductions may not exceed
15% of a participant’s compensation during the offering period. Once an employee
becomes a participant in the Purchase Plan, the employee automatically will
participate in each successive offering period until the employee withdraws from
the Purchase Plan or the employee’s employment with the Company or one of the
Company’s participating subsidiaries terminates. On the first trading day of
each offering period (the “offering date”), each participant automatically is
granted an option to purchase shares of Common Stock. The option expires at the
end of the offering period or upon termination of employment, whichever is
earlier, but is exercised on the last trading day of an offering period to the
extent of the payroll deductions accumulated during such offering period.
Purchase Price; Payment of Purchase Price; Payroll Deductions
The purchase price will be 85% of the lesser of the fair market value of the
Common Stock on (i) the offering date, or (ii) the last day of the purchase
period. The fair market value of the Common Stock on any relevant date will be
the closing sales price per share as reported on any established stock exchange
or a national market system, or the closing bid, if no sales

(1)
The contents of this document appear on pages 26-28 of Brocade's definitive
proxy statement on Schedule 14A filed with the Securities and Exchange
Commission on February 25, 2016 and are incorporated by reference into Brocade’s
Current Report on Form 8-K to which this document is attached as Exhibit 10.1




--------------------------------------------------------------------------------




were reported, as quoted on such exchange or reported in The Wall Street
Journal. In the absence of an established market for the Common Stock, the fair
market value will be determined by the Administrator. On February 19, 2016, the
closing selling price per share of the Company’s Common Stock on the NASDAQ
Global Select Market was $9.59.
The purchase price of the shares is accumulated by payroll deductions made
during each offering period. The number of whole shares that a participant may
purchase is determined by dividing the total amount of payroll deductions
withheld by the purchase price, but in no event will a participant be permitted
to purchase during each six-month purchase period more than 5,000 shares. The
purchase of shares will be subject to the Purchase Plan’s share limit.
Funds received by the Company pursuant to exercises under the Purchase Plan are
used for general corporate purposes. A participant may not make payments into
his or her account.
Withdrawal and Termination of Employment
A participant may withdraw all of his or her payroll deductions from an offering
period prior to the end of such offering period. A participant’s withdrawal from
the Purchase Plan will not affect his or her eligibility to participate in
future offering periods.
Upon termination of a participant’s employment for any reason, his or her
participation in the Purchase Plan will immediately terminate and the payroll
deductions credited to the participant’s account will be returned to him or her.
Adjustments upon Changes in Capitalization, Dissolution, Liquidation, Merger or
Change of Control
The amount of stock deliverable under the Purchase Plan, the purchase price per
share and the number of shares covered will be proportionately adjusted by the
Administrator for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from a stock split
or any other material change in the corporate structure of the Company.
In the event of the Company’s proposed dissolution or liquidation, the offering
period will be shortened by setting a new exercise date, the Purchase Plan will
terminate immediately prior to such proposed dissolution or liquidation, and
each participant’s option will be exercised automatically on the new exercise
date unless the participant withdraws from the Purchase Plan prior to such date.
In the event of a merger or change of control, each outstanding option under the
Purchase Plan will be assumed or an equivalent option will be substituted by the
successor corporation. If the successor corporation refuses to assume or
substitute for the options, the offering period will be shortened by setting a
new exercise date and will end on the new exercise date. The new exercise date
will be prior to the proposed merger or other acquisition or sale.
Amendment and Termination of the Purchase Plan
The Administrator may amend, terminate or suspend the Purchase Plan at any time
and for any reason. The Purchase Plan will continue until the earlier of such
termination, the issuance of all the shares under the Purchase Plan, or the
expiration of the Purchase Plan on April 15, 2019.

(1)
The contents of this document appear on pages 26-28 of Brocade's definitive
proxy statement on Schedule 14A filed with the Securities and Exchange
Commission on February 25, 2016 and are incorporated by reference into Brocade’s
Current Report on Form 8-K to which this document is attached as Exhibit 10.1




--------------------------------------------------------------------------------




Number of Shares Granted to Employees
Participation in the Purchase Plan is voluntary and is dependent on the
eligibility of the employee and his or her determination as to the level of
payroll deductions. Accordingly, future purchases under the Purchase Plan are
not determinable. Independent directors are not eligible to participate in the
Purchase Plan. For illustrative purposes, the following table sets forth (i) the
number of shares of our Common Stock that were purchased during fiscal 2015
under the Existing Purchase Plan, (ii) the average price per share paid for such
shares, and (iii) the fair market value at the applicable date of purchase.
Name and Position
Number of Shares Purchased
(#)
 
Average Per
Share Purchase
Price
($)
 
Fair Market
Value at
Date of
Purchase
($)
Lloyd A. Carney
—


 
—


 
—


Chief Executive Officer
 
 
 
 
 
Daniel W. Fairfax
2,575


 
$
7.91


 
$
12.07


Senior Vice President and Chief Financial Officer
 
 
 
 
 
Jeffrey P. Lindholm
3,750


 
$
9.34


 
$
12.37


Senior Vice President, Worldwide Sales
 
 
 
 
 
Ken K. Cheng
—


 
—


 
—


Chief Technology Officer and Senior Vice President, Corp. Dev. and Emerging
Business
 
 
 
 
 
Gale E. England
—


 
—


 
—


Chief Operating Officer and Senior Vice President, Operations
 
 
 
 
 
All executive officers, as a group
7,947


 
$
8.88


 
$
12.27


All directors who are not executive officers, as a group
—


 
—


 
—


All employees who are not executive officers, as a group
6,569,921


 
$
7.24


 
$
11.79




(1)
The contents of this document appear on pages 26-28 of Brocade's definitive
proxy statement on Schedule 14A filed with the Securities and Exchange
Commission on February 25, 2016 and are incorporated by reference into Brocade’s
Current Report on Form 8-K to which this document is attached as Exhibit 10.1


